Affirmed and Opinion Filed November 25, 2014.




                                           Court of Appeals
                                                            S      In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-14-00149-CR

                                            KIERSTON RESCHKE, Appellant
                                                        V.
                                            THE STATE OF TEXAS, Appellee

                                  On Appeal from the County Court at Law No. 2
                                            Kaufman County, Texas
                                      Trial Court Cause No. 11CL-1081-2

                                           MEMORANDUM OPINION
                                      Before Justices FitzGerald, Lang, and Brown
                                                Opinion by Justice Lang
           A jury convicted Kierston Reschke of driving while intoxicated. The trial court assessed
punishment at 180 days’ confinement in jail, probated for two years, and a $750 fine. We
adopted the trial court’s finding that appellant has abandoned her appeal, and we ordered the
appeal submitted without the reporter’s record and briefs.                                       See TEX. R. APP. P. 37.3(c),
38.8(b)(4). Absent briefs, no issues are before us.
           Finding no fundamental error, we affirm the trial court’s judgment. 1

                                                                           /Douglas S. Lang/
                                                                           DOUGLAS S. LANG
                                                                           JUSTICE
Do Not Publish
TEX. R. APP. P. 47
140149F.U05


1
 Although not fundamental error, we note the trial court number at the top of the trial court’s judgment is 13CL-0294-2, whereas all of the other
documents in the clerk’s record contain trial court no. 11CL-1081-2. It appears this discrepancy is a clerical error correctable by judgment nunc
pro tunc. See Smith v. State, 15 S.W.3d 294, 298–99 (Tex. App.–Dallas 2000, no pet.) .
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KIERSTON RESCHKE, Appellant                         On Appeal from the County Court at Law
                                                    No. 2, Kaufman County, Texas
No. 05-14-00149-CR        V.                        Trial Court Cause No. 11CL-1081-2.
                                                    Opinion delivered by Justice Lang. Justices
THE STATE OF TEXAS, Appellee                        FitzGerald and Brown participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 25th day of November, 2014.




                                             –2–